Citation Nr: 0813707	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  05-31 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a skin disorder as 
secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

In March 2008, the veteran testified at a travel board 
hearing at the RO before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with his 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the January 2005 rating decision, as 
well as the September 2005 statement of the case, indicate 
that the veteran's service medical records were reviewed in 
making the appealed determination.  Unfortunately, the 
veteran's service medical records are no longer located in 
his claims file.  Thus, efforts should be undertaken at the 
Atlanta RO to attempt to locate the veteran's service medical 
records and reassociate them with his claims file.  The 
veteran should also be requested to submit any service 
medical records he may have in his posession, as these may 
contain evidence relevant to this claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to locate the 
veteran's service medical records and 
reassociate them with his claims file 
until it is reasonably certain that 
further efforts to obtain those records 
would be futile.  

2.  If the RO is unable to locate the 
veteran's service medical records and 
reassociate them with his claims file, the 
National Personnel Records Center (NPRC) 
should be contacted in an effort to obtain 
the veteran's service medical records to 
determine if NPRC may have either the 
original records or copies of such. 

3.  The RO should also contact the veteran 
and request that he submit any copies of 
service medical records that he may have 
in his possession.  All attempts to obtain 
the records should be documented in the 
veteran's claims file, and any information 
or documents received should be associated 
with the veteran's claims file.

4.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the issue on 
appeal remains denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.





The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



